6:19-cv-01567-JD     Date Filed 07/15/21      Entry Number 173-3        Page 1 of 5




           Rogers et al. v. U.S. Dept. of Health and Human Servs., et al.
                         Civil Action No. 6:19-cv-1567-JD




          Exhibit C
        to Governor Henry McMaster’s and Director Michael Leach’s
                   Motion for Judgment on the Pleadings



    Letter from Steven Wagner, Principal Deputy Assistant Sec’y, U.S. Dep’t of
      Health & Human Servs., to Governor Henry McMaster (Jan. 23, 2019)
6:19-cv-01567-JD   Date Filed 07/15/21   Entry Number 173-3   Page 2 of 5
6:19-cv-01567-JD   Date Filed 07/15/21   Entry Number 173-3   Page 3 of 5
6:19-cv-01567-JD   Date Filed 07/15/21   Entry Number 173-3   Page 4 of 5
6:19-cv-01567-JD   Date Filed 07/15/21   Entry Number 173-3   Page 5 of 5
